Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

                                            CASE NO.:

    SHELLY SUE BURROWS,

           Plaintiff,

    v.

    AT&T MOBILITY SERVICES LLC, a Foreign
    Limited Liability Company,

          Defendant.
    _______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, SHELLY SUE BURROWS (“Ms. Burrows” or “Plaintiff”) files this

    Complaint against Defendant, AT&T MOBILITY SERVICES LLC, (“ATT” or “Defendant”),

    and states as follows:

                                        INTRODUCTION

           1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

    amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

           2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

    liquidated damages, declaratory relief, her attorneys’ fees and costs, and any and all relief

    available under the FMLA.

                        JURISDICTION, VENUE AND FMLA COVERAGE
Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 6




             3.   The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337

    and the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to

    28 U.S.C. § 2201 et seq.

             4.   At all times relevant hereto, Plaintiff was an employee of Defendant and worked

    for Defendant in Indian River County, Florida.

             5.   At all times relevant hereto, Plaintiff was an employee of Defendant and

    performed work for Defendant in Saint Lucie County, Florida.

             6.   Defendant is a Foreign Limited Liability Company telecommunication services

    in, among others, Indian River County, Florida, and is therefore within the jurisdiction of the

    Court.

             7.   At all times relevant, Defendant was an employer covered by the FMLA, because

    it was engaged in commerce, or in an industry affecting commerce, who employed fifty (50)

    or more employees within seventy-five (75) miles of where Plaintiff worked, for each working

    day during each of twenty (20) or more calendar workweeks during the relevant period of time.

             8.   At all times relevant hereto, Plaintiff was an employee entitled to leave under the

    FMLA, based on the fact that she: (a) necessitated medical leave for her serious health

    condition; and (b) she was employed by Defendant for at least 12 months and worked at least

    1,250 hours during the relevant 12-month period prior to her seeking to exercise her rights to

    FMLA leave.

                                    FACTUAL ALLEGATIONS
Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 6




           9.    Plaintiff worked for Defendant, most recently, as a Retail Sales Representative at

    its Indian River Store (No. 100030 22E6C) location in Vero Beach, Florida, location from May

    16, 2010, until her unlawful and retaliatory termination on March 16, 2019.

           10.   As Defendant has long been aware, Plaintiff suffers from chronic medical

    conditions including, Multiple Sclerosis, radiculopathy, numbness, weakness, and extreme

    pain due to a disc herniation. These are considered serious health conditions under the FMLA.

           11.   From December 2018 through February 2019, Plaintiff suffered a great deal of

    pain, anxiety and stress due to her chronic, serious health conditions.

           12.   On March 7, 2019, Plaintiff therefore submitted FMLA paperwork to ATT so that

    she could avail herself of unpaid FMLA leave in order to treat and address her chronic, serious

    health conditions.

           13.   On March 14, 2019, Plaintiff received correspondence from Defendant notifying

    her of her eligibility for FMLA leave to treat and address her chronic, serious health conditions,

    and requesting medical certification from her treating physician by April 3, 2019.

           14.   Just two (2) days later, on March 16, 2019, Defendant informed Plaintiff that it

    had instead decided to terminate her employment after nearly a decade of loyal service to

    Defendant and its customers, effective immediately.

           15.   Defendant’s adverse employment actions were taken to interfere with, and in

    retaliation for, Plaintiff notifying Defendant of her chronic, serious health condition, and in

    retaliation for Plaintiff attempting to utilize unpaid leave pursuant to the FMLA in order to

    treat and address same.
Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 6




           16.     Defendant purposefully and intentionally interfered with, and retaliated against

    Plaintiff, for her attempted use of what should have been approved FMLA protected leave.

           17.     Any reason stated for Plaintiff’s termination is a pretext, designed to cover up

    FMLA interference and retaliation.

           18.     Defendant did not have a legitimate reason for Plaintiff’s termination.

           19.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss

    of employment, wages, benefits, and other remuneration to which she is entitled.

           20.     Defendant did not have a subjective or objective good faith basis for its actions,

    and Plaintiff is therefore entitled to liquidated damages.

                 COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

           21.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

    1-20, above.

           22.     At all times relevant hereto, Plaintiff was protected by the FMLA.

           23.     At all times relevant hereto, Plaintiff was protected from interference under the

    FMLA.

           24.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to

    allow Plaintiff to exercise her FMLA rights during the certification process.

           25.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff

    for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

    reasonable attorneys’ fees and costs.

           26.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

    liquidated damages.
Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 6




           WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

    amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

    reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

    to be just and appropriate.

                             COUNT II- RETALIATION UNDER THE FMLA

           27.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

    1-20, above.

           28.     At all times relevant hereto, Plaintiff was protected by the FMLA.

           29.     At all times relevant hereto, Plaintiff was protected from retaliation under the

    FMLA.

           30.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her

    for her attempted use of what should have been FMLA protected leave and for her request for

    FMLA leave

           31.     Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

    attempted to exercise her rights to take approved leave pursuant to the FMLA.

           32.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

    against Plaintiff for attempting to exercise her rights pursuant to the FMLA, Plaintiff has

    suffered damages and incurred reasonable attorneys’ fees and costs.

           33.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

    liquidated damages.

           WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

    amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,
Case 2:21-cv-14084-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 6




    reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

    to be just and appropriate.

                                       DEMAND FOR JURY TRIAL

           Plaintiff demands trial by jury on all issues so triable.

           DATED this 11th day of February 2021.

                                                  Respectfully Submitted,

                                                  By:/s Noah E. Storch
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  Richard Celler Legal, P.A.
                                                  10368 West State Road 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com
                                                  Attorneys for Plaintiff
